Citation Nr: 1531500	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  12-03 128	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1959 to August 1963.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran appealed the January 2010 rating decision but did not specify whether or not he wanted a hearing; instead, he submitted a list of ten questions to the RO, many of which concerned a hearing.  No evidence in the file demonstrated that the RO answered the Veteran's questions concerning the hearing.          

In April 2014, the Board remanded the claim, directing the RO to answer the Veteran's questions.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its April 2014 remand, the Board instructed the RO to answer the questions submitted by the Veteran in his February 2012 communication.  A review of the record shows that while the RO sent the Veteran a letter asking him if he wanted a hearing, it did not address the Veteran's questions.  The Veteran's Representative states that the Veteran never received the letter.  The United States Court of Appeals for Veterans Claims has held that a remand by the Court or Board confers on the claimant, as a matter of law, the right to compliance with the remand order.   Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, this case must be remanded to comply with the Board's April 2014 remand and to clarify whether or not the Veteran desires a hearing.  See Stegall v. West, 11. Vet. App. 268 271-71 (1998).  

Accordingly, the case is REMANDED for the following action:

1. To the extent possible, the RO should answer the Veteran's February 2012 questions concerning the hearing, via letter, email, or fax. 

2.  Contact the Veteran and determine when he wants a hearing and the type of hearing.  

3.  If the Veteran requests a hearing, schedule the hearing in accordance with the Veteran's request.  

4.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

5.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




